DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan, publication number: US 2016/0379013 in view of Anderson, publication number: US 2018/0131706.

As per claims 1, 11 and 12, Ganesan teaches an information processing apparatus comprising:
a creation unit that creates public data by using management data of a P2P database (redacted data provider, [0044-0045]); and
a registration control unit that controls registration of the public data to the P2P database, on a basis of first identification information that uniquely identifies the Management data (Records having a transaction ID, Fig. 3A, [0045]).

Ganesan teaches the storage being immutable in [0025] but does not teach the storage being a P2P storage. 
In analogous art, Anderson teaches P2P database (storing redacted transactions on blockchain, [0015][0021] Fig. 3B)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ganesan’s data redaction system by storing on a blockchain as described in Anderson’s blockchain related transaction system for the advantages of preserving the integrity of the data. 

As per claim 2, the combination teaches wherein the registration control unit controls the registration so as to associate the public data with the first identification information (Ganesan: Records having a transaction ID, Fig. 3A, [0045]).

As per claim 3, the combination teaches wherein the creation unit creates the public data on a basis of a request from a user who owns the management data (Ganesan: Permission by producer, [0046]). 



As per claim 5, the combination teaches wherein the public data includes data obtained by deleting part of the management data (Ganesan: replacement, [0053], Fig. 3C, 304B and 306B).

As per claim 6, the combination teaches wherein the public data includes data obtained by integrating a plurality of pieces of the management data (Ganesan: assurance data, [0053]).

As per claim 7, the combination teaches wherein the registration control unit controls the registration, in a case where the public data and the management data are consistent with each other, on a basis of the first identification information (Ganesan: Verifying, [0051]).

As per claim 8, the combination teaches wherein the registration control unit uses a predetermined program provided in the P2P database and executed on the 

As per claim 9, the combination teaches an approval control unit that issues an approval in a case where the public data and the management data are consistent with each other, and controls registration of an approval history to the P2P database, on a basis of the first identification information (Anderson: consensus, [0021]).

As per claim 10, the combination teaches wherein the P2P database is blockchain data (Anderson: blockchain, [0015][0021] Fig. 3B).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494